Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                January 21, 2015

The Court of Appeals hereby passes the following order:

A15A0901. RUTH FALLS-MILLER v. SAVANNAH-CHATHAM COUNTY
    BOARD OF EDUCATION.

      Ruth Falls-Miller filed this direct appeal seeking review of the trial court’s
order affirming the decision of the State Board of Education. We lack jurisdiction.
     An appeal from a decision of the superior court reviewing a decision of a local
administrative agency must be taken by application for discretionary appeal. OCGA
§ 5-6-35 (a) (1). Because Falls-Miller failed to follow the discretionary appeal
procedure as required, this appeal is ordered DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           01/21/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.